Citation Nr: 1504879	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-47 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to January 10, 2014, and in excess of 70 percent thereafter for service-connected bipolar disorder.

2.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1984 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Regional Office (RO) in Denver, Colorado, that continued the prior 30 percent disability evaluation for service-connected bipolar disorder.  The Veteran appealed this decision.  The October 2009 decision increased the rating to 50 percent, effective August 26, 2008.  The Veteran continued his appeal, and the March 2014 decision again increased the Veteran's rating to 70 percent, effective January 10, 2014.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2014, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  During the appeal, the service-connected bipolar disorder is not shown to be manifested by total social and occupational impairment.  

2.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to January 10, 2014, the criteria for the assignment of a schedular rating of 70 percent, but no higher, for the service-connected bipolar disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9432 (2014).   

2.  From January 10, 2014, thereafter, the criteria for the assignment of a schedular rating in excess of 70 percent for the service-connected bipolar disorder are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, DC 9432.   

3.  The schedular criteria for TDIU have been met throughout the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his bipolar disorder is more severe than currently rated.  However, this contention was made when the Veteran's disability was rated at 50 percent.  During the course of his appeal, he was granted an increased rating of 70 percent, effective January 10, 2014, for his claim.  Nevertheless, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

The criteria for rating mental disorders read as follows: a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2014).  

The Court has held that global assessment of functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

The newer DSM-V has now been officially released.  However, 38 C.F.R. § 4.130  still explicitly refers to the DSM-IV. The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed.  There is a regulation change being written that references "the current version of the DSM," but it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration  (VBA) and VHA have essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

It is the Board's responsibility to evaluate all of the evidence assembled.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Under the criteria for bipolar disorder, the basis for a 100 percent schedular rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  However, on this record, the Board finds that there is no showing of total social and occupational impairment due to the service-connected bipolar disorder.  The evidence of record shows that from the beginning of the appeal period until 2011, the Veteran lived with his mother.  He was remarried in 2011, and currently lives with his wife.  The record also reveals that the Veteran is able to socialize with people to some extent, as he explained during his December 2014 Board hearing that he has "one good friend."  As a result, the criteria for a 100 percent schedular rating have not been met because he does not have total social impairment.

VA treatment records throughout the appeal period document the Veteran's bipolar disorder symptoms.  The Veteran exhibited various periods of manic and depressive symptoms.  When the Veteran was manic, his symptoms were typically noted as scattered in thought and action, and he would be irrational and inappropriate.  He would also have racing thoughts and delusional ideas.  The Veteran would become aggressive, yell at people, chase cars, and get in trouble with the police.  When the Veteran was depressed, he would barely respond to a question, but was much more pleasant to be around.  He would have trouble with following directions, which also affected his ability to maintain employment.  GAF scores ranged from 50 to 65.

In January 2008, the Veteran's brother and sister submitted statements describing their observations of the Veteran's bipolar disorder symptoms.  The Veteran's brother stated that the Veteran struggled with employability due to his bipolar disorder and inappropriate comments and behavior that the Veteran exhibited.  The Veteran's sister also detailed the inappropriate incidents of the Veteran, and further detailed the delusional and irrational behavior that the Veteran displayed around this time period.  The Board finds that the statements made by the Veteran's family members are probative to the extent that they are subjectively reporting the effects of the Veteran's bipolar disorder symptoms on himself and their everyday lives.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

During the October 2008 VA examination, the Veteran did not show any signs of loose associations or thought disorders.  He denied any current suicidal or homicidal ideation.  His judgment was determined as fair to poor; insight was good; but concentration was poor.  The examiner opined that the Veteran's symptoms result in occupational and social impairment with reduced reliability and productivity due to impairment of short and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The diagnosis was bipolar disorder, and his global assessment of functioning (GAF) was 65, which indicated moderate symptoms.

VA treatment records from February 2009 indicate that the Veteran had severe occupational and social impairments based on his prior VA psychiatrist's opinion.  This psychiatrist noted that the Veteran had not held a job since she had known him and that he did not leave his home other than to go to appointments.  The psychiatrist noted that the Veteran was very distant during his office visits, and he only answered with yes and no.  He was also found to have a restricted range of affect and did not relate well.  The VA psychiatrist also questioned the diagnosis of schizoaffective disorder, bipolar type.

Private treatment records from January 2010 reveal that the Veteran had low energy and slowed movement.  He exhibited a "fairly dull look in his face that is almost expressionless.  Occasionally a brief smile will come through."  His speech was clear and coherent, and his affect was of depression.  There was no evidence of a thinking disorder and his sensorium was clear.  He did have problems with serial sevens and spelling a five-letter word backwards.  The diagnosis was bipolar disorder, and his GAF score according to the psychiatrist was in the "high 40's."

Throughout the rest of the period on appeal, VA treatment records reveal that the Veteran's bipolar disorder symptoms would fluctuate, as indicated by GAF scores ranging from 48 to 65.

On VA examination in January 2014, the Veteran's diagnosis was unchanged as he was found to have a depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work and a work like setting.  The examiner also found symptoms attributable to other mental disorders, which included irritability, hypomania (intermittent), and impaired concentration.

The Veteran appeared at a Board videoconference hearing before the undersigned in December 2014.  During this hearing, the Veteran endorsed bipolar disorder symptoms: his manic symptoms included anger, irrationality, being judgmental of people, making poor situational and monetary decisions, inability to concentrate, and repeating tasks over and over; his depression symptoms included lethargy, extreme weight gain, and reclusiveness.  The Board finds that these symptoms endorsed by the Veterean, as well as the other evidence of record, support a disability rating more closely associated with the criteria for 70 percent.

Particularly informative of the Veteran's level of disability are GAF scores throughout the appeal period ranging from high 40's to 65, indicating serious symptoms of bipolar disorder.  While these GAF scores are consistent with a 70 percent rating, the Veteran's overall disability picture indicates that the level of disability does not reach 100 percent as defined by DC 9432.  Additionally, a 100 percent rating is not warranted because there are no findings consistent with or even approaching gross impairment in thought processes or communication, persistent delusions of hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives or own occupation or name.

The Board has considered whether a higher rating may be warranted under an alternative code, and finds that because the Veteran has been diagnosed with bipolar disorder, DC 9432 remains the most appropriate code under which to rate the service-connected disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).

Whether referral for an extraschedular rating is warranted for the service-connected bipolar disorder has also been considered by the Board.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected bipolar disorder above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: depressed mood, anxiety, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work and a work like setting are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's bipolar disorder, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of a 70 percent rating for the period prior to January 10, 2014, but against a rating greater than 70 percent thereafter for the Veteran's service-connected bipolar disorder.  See 38 C.F.R. § 4.130.  

Total Disability Due to Individual Unemployability

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Veteran contends that he is entitled to a total disability rating due to individual unemployability (TDIU).  In part, the Veteran claims that his bipolar disorder symptoms have prevented him from being able to maintain employment since 2000.  He has also received Social Security Disability since January 2009 due to his bipolar disorder symptoms, which cause his inability to work.  During the December 2014 Board hearing, the Veteran explained that his attempts of self-employment have been thwarted by his bipolar disorder on multiple occasions.  The January 2014 VA examiner opined that the Veteran would-"in theory"-be able to achieve substantially gainful employment "if he could successfully market a solo self-employed business."  The examiner also felt that he "might be able to do that because he could set his own hours and have minimal interaction with others while working."  However, based on the Veteran's testimony and other evidence of record, the Board finds it apparent that his repeated attempts at self-employment are not viable given his service-connected bipolar disorder.  The record shows that the Veteran has tried many different avenues of employment without success.  The Veteran's brother and sister have also submitted statements that reflect the Veteran's employment issues associated with his bipolar disorder.  Furthermore, the Board finds that Veteran's Social Security Disability application information is also highly probative of the Veteran's inability to work.  These records contain detailed information regarding the Veteran's attempts to secure substantially gainful employment for over a decade, and document how the Veteran's bipolar disorder has negatively affected his occupational status.  

The Veteran's service-connected disabilities consist of only his bipolar disorder (currently rated as 70 percent).  Thus, the percentage requirements of § 4.16(a) are met for the entire appeal period.  As the competent and credible evidence of record reflects, the Veteran's bipolar disorder and associated symptomatology have rendered him unable to work.  Therefore, a total disability rating for individual unemployability is warranted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in September 2008 and January 2009.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in December 2013.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in October 2010 and January 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A rating of 70 percent, but no higher, for bipolar disorder is granted for the period prior to January 10, 2014, and is continued thereafter.

Entitlement to a total disability rating based on individual unemployability is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


